Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Tanya Arenson on June 22, 2022.

2.	The application has been amended as follows: 

	In claim 1, line 1 preamble, “A” has been deleted and --An assay-- has been inserted therefor.
	In claim 1, step a) line 1 after “preparing a canine blood sample using”, --a-- has been inserted.

In claim 3, line 2 after “capturing”, --said CTCs-- has been inserted.

In claim 4, line 1 after “The method of”, “any one of” has been deleted; and then after “claim 1, wherein said detecting”, --CTCs expressing cell surface Vim polypeptide-- has been inserted.

In claim 5, line 1 after “The method of claim 4, wherein said”, “first” has been deleted and --cell surface Vim polypeptide-- has been inserted therefor.

In claim 6, lines 1-2 after “The method of claim 4, wherein”, “said” has been deleted; then after “detecting”, --said detectably labeled Vim polypeptide antibody-bound captured CTCs-- has been inserted; and then after “is performed”, “on said captured CTCs” has been deleted.

	Claim 7 has been cancelled.

In claim 12, line 1 after “The method of claim 1, wherein said cancer”, “comprises” has been deleted and --cells are derived from-- has been inserted therefor.

In claim 13, line 1 after “The method of claim 12, wherein said assay”, --method-- has been inserted.

In claim 14, line 1 after “The method of claim”, “2” has been deleted and --1-- has been inserted therefor.

In claim 16, line1 after “The method of claim 4, wherein a volume of 1 ml”, “of each” has been deleted; and then after “of said”, “first” has been deleted and --Vim polypeptide-- has been inserted therefor.

In claim 17, line 1 after “The method of claim 1, wherein said isolating and detecting”, --said CTCs-- has been inserted.

Claim 20 has been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 22, 2022